               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM D. JUBILEE, SR.,                 :   CIVIL NO. 1:18-CV-52
                                         :
             Plaintiff                   :   (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
GENE BERDANIER, et al.,                  :
                                         :
             Defendants                  :

                                      ORDER

      AND NOW, this 24th day of January, 2019, upon consideration of the

Schuylkill County defendants’ motion (Doc. 22) for summary judgment pursuant to

Federal Rule of Civil Procedure 56, and the medical defendants’ motion (Doc. 24) to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), and for the reasons set

forth in the court’s memorandum of the same date, it is hereby ORDERED that:

      1.     The Schuylkill County defendants’ motion (Doc. 22) for summary
             judgment is GRANTED. The Clerk of Court is directed to ENTER
             judgment in favor of defendants Gene Berdanier, David Wapinsky,
             George Halcovage, Gary Hess, Frank Staudemaier, William Baldwin,
             Joseph Grody, and Christine Holman, and against plaintiff.

      2.     The motion (Doc. 24) to dismiss by PrimeCare Medical, Inc., and
             Kenneth Wloczewski, D.O. is GRANTED.

      3.     The Clerk of Court is directed to CLOSE this case.
4.   Any appeal from this order is deemed frivolous and not in good faith.
     See 28 U.S.C. § 1915(a)(3).




                              /S/ Christopher C. Conner
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
